Citation Nr: 0014628	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1974.

The issue on appeal arises from a June 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which in pertinent part, denied 
service connection for post-traumatic stress disorder (PTSD).  
In November 1996, March 1998, and August 1999, the Board of 
Veterans' Appeals (Board) remanded the veteran's claim for 
additional development.  In a November 1999 supplemental 
statement of the case, the RO continued to deny service 
connection for PTSD.  

On his Form 9 filed in April 1994, the veteran indicated that 
he wanted to testify in Washington, D.C., before a member of 
the Board.  This hearing was scheduled to take place in 
October 1996, but the veteran failed to appear.


FINDINGS OF FACT

1.  The veteran's claim concerning service connection for 
PTSD is well grounded; all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran did not engage in combat for purposes of 
service connection for PTSD, and there is no credible 
evidence of the alleged in-service stressors. 


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(f) (as in effect prior to and from 
March 7, 1997), 4.125 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an entrance examination in February 1971.  
In conjunction with the examination, the veteran denied any 
prior history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  Neurologic and psychiatric examinations 
were normal.  

In conjunction with his discharge examination in March 1974, 
the veteran did report a history of depression or excessive 
worry.  No further details were provided in this regard.  The 
veteran denied any history of frequent trouble sleeping, loss 
of memory or amnesia, nervous trouble of any sort, or periods 
of unconsciousness.  Neurologic and psychiatric examinations 
were normal.  

The veteran's DD Form 214 indicates that the veteran's 
primary specialty was machine gunner, and that he was awarded 
the National Defense Service Medal.  The service medical 
records folder also contains records reflecting that the 
veteran served as an "Ammo-man" at Guantanamo Bay, Cuba, 
between October 1971 and March 1972, and as a guard in the 
Panama Canal Zone area between May 1972 and March 1974. 

In May 1989, medical records from the Genesee Hospital in 
Rochester, New York, were associated with the claims file.  
These records do not reflect any treatment of the veteran for 
psychiatric symptoms. 

In May 1992, the veteran filed a claim concerning, in 
pertinent part, service connection for PTSD.  

In a September 1992 written statement, the veteran asserted 
that he had recently been admitted to the VA Medical Center 
(VAMC) in Bath, New York, where he was apparently treated for 
"loss of ambition," and hearing voices, which the veteran 
believed was related to PTSD.  

In December 1992, records from the Bath VAMC were associated 
with the claims file.  These records reflect, in pertinent 
part, that in August 1992, the veteran was hospitalized for 
alcoholism and cocaine abuse.  During this hospitalization, 
the veteran was not assessed or diagnosed as having PTSD, nor 
did he specifically relate his psychiatric symptoms to any 
service-related stressors. 

Subsequently, additional VA medical records were associated 
with the claims file.  These records include, in pertinent 
part, a "Psycho-Social Summary" dated in November 1992.  It 
was noted on this document that the veteran joined the U.S. 
Marines in 1971 and, after basic training, was sent to 
Guantanamo Bay.  During this tour of duty, he was assigned to 
Company E, 2nd Marine Division, as a gunner.  His main 
assignment was to maintain surveillance and assist Cuban 
refugees and escapees.  The veteran stated that he saw many 
injured Cubans who had been seeking political asylum, and he 
also had seen a dead body in the bay water.  The veteran also 
reported that he had served as a guard at Howard Air Force 
Base, Canal Zone, Republic of Panama. 

These records also reflect that in November 1992, the veteran 
underwent a VA general medical examination.  He again 
reported his stressors relating to his service in Guantanamo 
Bay.  Following the examination, the veteran was diagnosed as 
having, in pertinent part, PTSD.  These record also reflect 
that in December 1992, the veteran underwent a mental 
disorders examination for VA purposes.  The veteran reported 
that while on active duty serving at Guantanamo Naval Base in 
Cuba, he had to rescue people from the ocean, many of whom 
had been shot.  This bothered him a great deal.  The veteran 
stated that he also often thought about the refugees coming 
into Guantanamo, and at night, he thought he could hear their 
voices.  Following the examination, the veteran was diagnosed 
as having multiple substance abuse and dependence.  

By a June 1993 rating decision, the RO denied service 
connection for PTSD.  

On a Form 9 filed in April 1994, the veteran indicated that 
he had received treatment for PTSD at the VAMC in 
Canandaigua, New York.  

On another Form 9 filed in April 1994, the veteran indicated 
that he had stressors due to, in pertinent part, traumatic 
experiences he had had in both Cuba and Panama.  He did not 
detail these stressors further.   

In May 1994, medical records from the Canandaigua VAMC were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran was hospitalized between 
April 1992 and May 1992 for alcohol dependency, cocaine 
dependency and marijuana abuse.  The veteran reported having 
been in combat in the "Cuban Conflict," and it was also 
noted that the veteran had "some PTSD issues that are the 
result of his active duty."  The hospitalization report, 
which does not detail any specific stressors, includes a 
handwritten notation indicating a diagnosis of PTSD.  These 
records also reflect that the veteran was to participate in 
PTSD counseling following his hospitalization.

In September 1994, additional VA medical records were 
associated with the claims file.  These records do not 
reflect any specific treatment for PTSD.  

In November 1996, the Board remanded the veteran's claim for 
additional development.

In April 1997, records from the New York State Department of 
Social Services were associated with the claims file.  These 
records do not reflect any specific treatment for PTSD.  

In August 1997, a large number of additional VA medical 
records were associated with the claims file.  These records 
reflect, in pertinent part, that the veteran underwent 
psychological testing in April 1997.  The examiner first 
noted that there was no evidence of thought disorder, major 
depression, or delusional disorder.  It was subsequently 
noted that the veteran had obtained a score of 101 on the 
Mississippi Scale, which suggested the presence of clinically 
significant combat related PTSD symptomatology, if verifiable 
combat stressors were revealed in the veteran's military 
history.  

The veteran underwent a PTSD examination for VA purposes in 
August 1997.  The examiner noted in the report that the 
veteran's claims file was reviewed.  It was noted that the 
veteran had been a resident at the VA Bath Domiciliary since 
March 1997, and was being treated for substance abuse.  The 
veteran related that at age 18, he left the cotton fields in 
Arkansas and was put in a uniform.  He reported one in-
service incident in which someone was carrying a dead body 
and that he also saw a women with her leg half blown off.  At 
the time, the veteran was serving at "post #16."  The 
veteran also awakened once and saw people bleeding.  The 
examiner noted that the veteran's April 1997 psychological 
testing had included the score of 101 on the Mississippi 
Scale.  However, the examiner spoke with the physician who 
conducted the April 1997 test, who apparently confirmed that 
the Scale was largely subjective and did not in itself 
establish a diagnosis of PTSD.  At the conclusion of the 
August 1997 report, the veteran was not diagnosed as having 
PTSD.  

In March 1998, the Board remanded the veteran's claim for 
additional development.  

In August 1998 and December 1998, the RO wrote to the 
Commandant, Headquarters, U.S. Marine Corps and attempted to 
verify the veteran's stressors.  

In a February 1999 letter, the Personnel Management Support 
Branch (MMSB) of the Marine Corps advised the RO that the 
information provided by the veteran was insufficient to 
conduct any meaningful research.  However, the RO was also 
advised that additional information could be requested from 
the Marine Corps Historical Center in Washington, D.C. 

In August 1999, the Board remanded the veteran's claim for 
additional development.

In September 1999, the RO wrote to the Marine Corps 
Historical Center and requested additional information 
concerning the veteran's reported stressors.

In October 1999, the Marine Corps Historical Center wrote 
back to the RO and provided 30 pages of records detailing the 
2nd Marine Division's activities in Guantanamo Bay for the 
period between January 1971 and March 1972.  These records do 
not include any mention of the veteran, nor any references to 
incidents which correlate with the veteran's reported 
stressors.  

In a November 1999 supplemental statement of the case, the RO 
continued to deny service connection for PTSD.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded.  The veteran has submitted lay evidence of in-
service stressors, he has a medical diagnosis of the 
disability, and the examiner who diagnosed him in July 1996 
appeared to relate the PTSD to the alleged stressor.  
Furthermore, the Board finds that all evidence necessary for 
adjudication of this claim has been obtained.  The veteran 
has undergone several VA examinations, and numerous treatment 
records have been requested, obtained, and associated with 
the claims file.  VA has satisfied its duty to assist.  38 
U.S.C.A. § 5107 (West 1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  Since the Cohen case had been 
promulgated during the pendency of this appeal and the RO is 
deemed to have considered it when arriving at the decision in 
this case, there is no need to Remand the case to the RO for 
their initial consideration of the revised regulations.  The 
revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In determining whether there is a diagnosis of PTSD, Sec. 
4.125 must be consulted.  

Diagnosis of mental disorders.  (a) If 
the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported 
by the findings on the examination 
report, the rating agency shall return 
the report to the examiner to 
substantiate the diagnosis.  (b) If the 
diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination.

38 C.F.R. § 4.125 (Effective October 8, 1996).  

In the present case, the veteran has been diagnosed as having 
PTSD (as reflected in the November 1992 VA examination 
report).  However, in determining whether the veteran engaged 
in combat, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has noted 
that the Board "must make specific findings of fact as to 
whether or not the veteran was engaged in combat . . . [and] 
must provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1998).  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record," and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat."  Cohen, 
10 Vet. App. at 146.  Furthermore, the Court has held that 
combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence."  West  v. Brown, 7 Vet. App. 70, 76 (1994).  In 
this regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).

In the present case, while the veteran's DD Form 214 reflects 
that his MOS was "Machine Gunner," there is no evidence 
that the veteran received a Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  None of the veteran's 
alleged stressors (seeing injured Cubans who had come for 
political asylum, seeing a dead body in the bay water, 
rescuing shot people from the ocean, seeing a man carrying a 
dead body and/or a gun, seeing a woman whose leg was blown 
off, awakening once and seeking bleeding people) were 
verified by either the Marine Corp Headquarters or the Marine 
Corps Historical Center.  Although the veteran suggested in 
one of his Form 9s that he had traumatic experiences in 
Panama, he has not once detailed any of those alleged 
stressors (and for this reason, the Board concludes another 
Remand for development in this regard to be totally 
unwarranted and unnecessary).  

Based on the foregoing, the Board does not find that the 
veteran had combat status for purposes of service connection 
for PTSD.  Moreover, there is no credible supporting evidence 
that the claimed in-service stressors occurred.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim concerning service connection for 
PTSD.  Accordingly, under the 

circumstances, the veteran's claim concerning service 
connection for PTSD is denied. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

